UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON,D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For quarterly period ended November 30, 2010 o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 333-127953 NEW ENERGY TECHNOLOGIES, INC. (Exact name of registrant as specified in its charter) Nevada 59-3509694 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 9192 Red Branch Road, Suite 110 Columbia, Maryland (Address of principal executive offices) (Zip Code) (800) 213-0689 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes TNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer o Accelerated filer o Non-accelerated filer (Do not check if a smaller reporting company) o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in 12b-2 of the Exchange Act.)Yes o No T Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date: 61,801,052 shares of common stock, par value $0.001, were outstanding on January 10, 2011. NEW ENERGY TECHNOLOGIES, INC. (Formerly “Octillion Corp.”) FORM 10-Q For the Quarterly Period November 30, 2010 Table of Contents PART IFINANCIAL INFORMATION Item 1. Consolidated Financial Statements (Unaudited) Consolidated Balance Sheets 3 Consolidated Statements of Operations 4 Consolidated Statements of Stockholders’ Equity (Deficit) 5 Consolidated Statements of Cash Flows 6 Notes to Consolidated Financial Statements 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 20 Item 4. Controls and Procedures 29 PART IIOTHER INFORMATION Item 1. Legal Proceedings 30 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 30 Item 3. Defaults Upon Senior Securities 30 Item 5. Other Information 30 Item 6. Exhibits 31 Signatures Certifications Table of Contents PART I— FINANCIAL INFORMATION Item 1. Consolidated Financial Statements (Unaudited) CONSOLIDATED BALANCE SHEETS NOVEMBER 30, 2, 2010 (Expressed in U.S. Dollars) (Unaudited) November30, August31, ASSETS Current assets Cash and cash equivalents $ $ Deferred research and development costs Prepaid expenses and other current assets Total current assets Equipment, net of accumulated depreciation of $116 and $0 at November 30, 2010 and August 31, 2010 - Total assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current liabilities Accounts payable $ $ Accrued liabilities Warrant liability Total current liabilities Total liabilities Commitments and contingencies Stockholders' equity Preferred stock: $0.10 par value; 1,000,000 shares authorized, no shares issued and outstanding at November 30, 2010 and August 31, 2010 - - Common stock: $0.001 par value; 100,000,000 shares authorized, 60,365,696 and 58,600,600 shares issued and outstanding at November 30, 2010 and August 31, 2010 Common stock issuable; 441,000 and 0 shares at November 30, 2010 and August 31, 2010 - Additional paid-in capital Subscription receivable ) - Deficit accumulated during the development stage ) ) Total stockholders' equity Total liabilities and stockholders' equity $ $ (The accompanying notes are an integral part of these consolidated financial statements) 3 Table of Contents NEW ENERGY TECHNOLOGIES, INC. (Formerly "Octillion Corp.) (A Development Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS FOR THE THREE MONTHS ENDED NOVEMBER 30, 2 PERIOD FROM INCEPTION (MAY 5, 1998) TO NOVEMBER 30, 2010 (Expressed in U.S. Dollars) (Unaudited) Three Months Ended November 30, Cumulative May 5, 1998 (Inception) to November30, Revenue $
